16-07002-tmd Doc#137-1 Filed 05/28/21 Entered 05/28/21 16:15:59 Proposed Order Pg 1
                                       of 2




                                 UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                      MIDLAND DIVISION


  IN RE:                                     §
  ARABELLA PETROLEUM                         §
     COMPANY, LLC,                           §      CASE NO. 15-70098-TMD-11
                                             §
           Reorganized Debtor.               §      CHAPTER 11



  MORRIS D. WEISS,                           §
  LIQUIDATING TRUSTEE OF ARABELLA            §
  PETROLEUM COMPANY, LLC,                    §
  LIQUIDATING TRUST                          §
       Plaintiff                             §
                                             §
  v.                                         §      ADV. NO. 16-07002-TMD
                                             §
  ARABELLA EXPLORATION INC.,                 §
  ARABELLA EXPLORATION LLC,                  §
  ARABELLA OPERATING LLC,                    §
  TRANS-TEXAS LAND & TITLE, LLC,             §
  PLATINUM PARTNERS CREDIT                   §
  OPPORTUNITIES MASTER FUND LP,              §
  PLATINUM LONG TERM                         §
  GROWTH VIII, LLC, and                      §
  JASON HOISAGER, Individually,              §
       Defendants.                           §

       ORDER GRANTING MOTION FOR LEAVE TO DESIGNATE EXPERT WITNESS




  4842-8832-8940.1
16-07002-tmd Doc#137-1 Filed 05/28/21 Entered 05/28/21 16:15:59 Proposed Order Pg 2
                                       of 2




           Came on for consideration Plaintiff Morris D. Weiss, Trustee for Arabella Petroleum

  Company, LLC Liquidating Trust’s Motion for Leave to Designate Expert Witness. After

  considering the Motion, the Court is of the opinion that it should be granted. It is, therefore,

           ORDERED that the Motion is granted and the Plaintiff is permitted to substitute Jason

  Rae of Lain Faulkner as an expert witness in place of Paul French.

                                                  ###
  Entry Requested By:
  Mark C. Taylor
  WALLER LANSDEN DORTCH & DAVIS LLP
  100 Congress Avenue, 18th Floor
  Austin, Texas 78701
  Telephone: (512) 685-6400
  Facsimile: (512) 685-6417
  Mark.Taylor@wallerlaw.com




  4842-8832-8940.1
